        Case 8-19-76260-ast      Doc 624   Filed 06/23/20    Entered 06/23/20 16:21:49




Avery Samet
Jeffrey Chubak
AMINI LLC
131 West 35th Street, 12th Floor
New York, New York 10001
(212) 490-4700
asamet@aminillc.com
jchubak@aminillc.com
Attorneys for Ronald Winters
of Gibbins Advisors, LLC, Plan Administrator

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                Chapter 11

                                                Case No. 19-76260-ast
    In re:                                      Case No. 19-76263-ast
                                                Case No. 19-76267-ast
    ABSOLUT FACILITIES MANAGEMENT,              Case No. 19-76268-ast
    LLC, et al.,1                               Case No. 19-76269-ast
                                                Case No. 19-76270-ast
                          Debtors.              Case No. 19-76271-ast
                                                Case No. 19-76272-ast

                                                (Jointly Administered)

        NOTICE OF HEARING ON PLAN ADMINISTRATOR’S CROSS-MOTION TO
             STRIKE MICHAEL WYSE’S MOTION TO COMPEL PAYMENT

             PLEASE TAKE NOTICE, that upon the Plan Administrator’s Objection to Michael

Wyse’s Motion to Compel Payment and Cross-Motion to Strike [Dkt. No. 623], filed

contemporaneously herewith, Ronald Winters of Gibbins Advisors, LLC, Plan Administrator, will

cross-move, before the Honorable Alan S. Trust, at the Conrad B. Duberstein United States



1
 The Debtors are: Absolut Facilities Management, LLC; Absolut Center for Nursing and
Rehabilitation at Allegany, LLC; Absolut Center for Nursing and Rehabilitation at Aurora Park,
LLC; Absolut Center for Nursing and Rehabilitation at Gasport, LLC; Absolut at Orchard Brooke,
LLC; Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC; Absolut Center for
Nursing and Rehabilitation at Three Rivers, LLC; and Absolut Center for Nursing and
Rehabilitation at Westfield, LLC.
     Case 8-19-76260-ast        Doc 624      Filed 06/23/20     Entered 06/23/20 16:21:49




Bankruptcy Courthouse, 271-C Cadman Plaza East, Brooklyn, New York 11201, Courtroom 2554,

on June 30, 2020, at 10:00 a.m. for an Order striking the above-referenced motion of Mr. Wyse

and granting such other and further relief as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE, that the hearing will be conducted telephonically.

Anyone wishing to appear must e-mail the Courtroom Deputy at ast_hearings@nyeb.uscourts.gov

at least 24 hours before the hearing to identify the party that will appear. All attorneys must also

identify the party he or she represents. The following are the instructions to be used to dial in for

the telephonic hearing:

       1.   Dial in Number (888) 808-6929
       2.   Access Code – 2181522
       3.   Announce who you are each time before speaking
       4.   Avoid the use of a speaker phone (use a landline if possible)
       5.   All persons not speaking should mute their phones
       6.   Speak up and enunciate so that you can be heard and understood.

        PLEASE TAKE FURTHER NOTICE, that pursuant to E.D.N.Y. LBR 9006-1(a)(iii),

reply papers must be filed at least three days prior to the above hearing date.


Dated: June 23, 2020                                  AMINI LLC
       New York, New York
                                                      /s/ Jeffrey Chubak
                                                      Avery Samet
                                                      Jeffrey Chubak
                                                      131 West 35th Street, 12th Floor
                                                      New York, New York 10001
                                                      (212) 490-4700
                                                      asamet@aminillc.com
                                                      jchubak@aminillc.com
                                                      Attorneys for Ronald Winters
                                                      of Gibbins Advisors, LLC, Plan Administrator
